J-A04023-16


                                   2016 PA Super 88

KATIE WAKELEY,                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

M.J. BRUNNER, INC.,

                            Appellee                  No. 392 WDA 2015


                Appeal from the Order Entered February 18, 2015
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): GD 14-009877


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and SHOGAN, J.

OPINION BY BENDER, P.J.E.:                            FILED APRIL 19, 2016

        In this employment dispute, Katie Wakeley appeals from the order

entered February 18, 2015, granting M.J. Brunner, Inc. (“Brunner”)

judgment on the pleadings. We affirm.

        In 2011, Appellant worked as a project manager for an advertising

agency in Dallas, Texas, earning $80,000 annually.1        Appellant and her

family, a husband and child, were settled in Dallas with no intention of

leaving. Appellant’s husband worked as a recruiter; their daughter was four-

years-old.



____________________________________________


1
    We derive the background for this case from the pleadings.
J-A04023-16


      In March 2012, a recruiter approached Appellant about a position with

Brunner as a digital account director. The position was located in Pittsburgh,

Pennsylvania.   Appellant indicated that she was not interested unless the

position paid more than her current position and offered opportunity for

advancement.    Following a series of interviews, Brunner offered Appellant

the position at $90,000 per year, plus benefits and a $4,000 relocation

allowance. In April 2012, Appellant accepted Brunner’s offer and gave her

Dallas-employer notice.    However, five days later, Brunner rescinded its

offer, citing an unexpected change in its business.    Appellant was able to

keep her job in Dallas.

      In May 2012, the same recruiter again approached Appellant about

another opening at Brunner, this time as an account director. This position

offered the same salary and benefits as the previous one offered her.

During her interview, Brunner executives disclosed that the position was

available because the incumbent was taking maternity leave. However,

Brunner assured Appellant that she would be assigned another, permanent

position when the incumbent returned from leave.      Brunner also promised

Appellant that she would receive extensive training and work closely under a

supervisor as she learned her new job responsibilities.        Following her

interview, Brunner increased the relocation allowance to $9,000.

      In June 2012, Appellant accepted Brunner’s offer of employment, and

her family relocated from Dallas to Pittsburgh. However, Appellant received


                                    -2-
J-A04023-16


little training and little guidance from her supervisor.   Her only assistance

came from an inexperienced subordinate. Following two mishaps - the first

involving an unsuccessful conference call with a client, the second an email

exchange with another client provider – Brunner executives were critical of

Appellant’s work performance. Shortly thereafter in September 2012, and

only four days before the previous incumbent returned from maternity leave,

Brunner fired Appellant.

      In August 2014, Appellant commenced this action by filing a complaint

asserting three counts: (1) breach of implied contract, (2) breach of express

contract, and (3) fraudulent inducement. According to Appellant, she left a

secure job, relocated her family, and assumed a 30-year home mortgage –

and this additional consideration entitled her to employment with Brunner

for a reasonable period.   See Complaint at 9-10.     Moreover, according to

Appellant, Brunner breached an express promise to provide her with proper

training, an experienced supervisor, and a comparable, permanent position.

Id. at 10. Finally, based upon these express promises, Appellant asserted

that Brunner knowingly and falsely induced Appellant to accept its offer of

employment. Id. at 11.

      Brunner filed an answer and new matter to which it attached two

documents executed by Appellant: (1) an Application for Employment and

(2) a Confirmation of Employment. See Answer and New Matter, Exhibits A

(“Application for Employment,” 04/02/2012) and B (“Confirmation of


                                    -3-
J-A04023-16


Employment,” 06/06/2012) (collectively, “pre-hire documents”).              Also

attached was an introductory statement purported to be from Brunner’s

employee handbook.        See Answer and New Matter, Exhibit C (“I.

Introductory Statement”).

      The application was completed by Appellant when she applied for the

digital account director position with Brunner in April 2012. It included the

following statements, acknowledged and accepted by Appellant:

      I understand that this application remains current for only 30
      days. At the conclusion of that time, if I have not heard from
      the employer and still wish to be considered for employment, it
      will be necessary for me to reapply and fill out a new application.

      If I am hired, I understand that I am free to resign at any time,
      with or without cause and with or without prior notice, and the
      employer reserves the same right to terminate my employment
      at any time, with or without cause and with or without prior
      notice, except as may be required by law. This application does
      not constitute an agreement or contract for employment for any
      specified period or definite duration.      I understand that no
      supervisor or representative of the employer is authorized to
      make any assurances to the contrary and that no implied oral or
      written agreements contrary to the foregoing express language
      are valid unless they are in writing and signed by the employer’s
      president.

Answer and New Matter, Exhibit A, at 2 (thereafter signed and dated by

Appellant).

      The confirmation, completed by Appellant just prior to commencing

employment with Brunner as an account director, set forth the following, in

relevant part:

      This confirmation is intended to convey, for our mutual
      understanding, your title, salary, start date and benefits with M.

                                     -4-
J-A04023-16


       J. Brunner, Inc. This is not a contractual agreement between
       you and M. J. Brunner, Inc. and we want to point out your
       employment with M. J. Brunner is on an at-will basis. No M. J.
       Brunner, Inc. representative has the authority to make any
       contrary agreement.

Answer and New Matter, Exhibit B, at 1 (also providing details of Appellant’s

employment; thereafter signed and dated by Appellant).              Appellant

acknowledged her execution of the confirmation. See Answer to New Matter

at ¶ 109.

       Sometime in late 2014, Brunner filed a motion for judgment on the

pleadings.2 Referencing and attaching the pre-hire documents to its motion,

Brunner asserted that Appellant’s employment was at-will, that she could

not establish her claims, and that her complaint should be dismissed.

Following argument in February 2015, the trial court granted Brunner’s

motion and dismissed Appellant’s complaint with prejudice. Appellant timely

appealed and filed a court-ordered Pa.R.A.P. 1925(b) statement. The trial

court issued a responsive opinion, concluding that the pre-hire documents

introduced by Brunner established explicitly that Appellant’s employment

was at-will. See Trial Court Opinion, 04/28/2015, at 3. The court further

____________________________________________


2
  Brunner’s motion is not included in the certified record, nor does it appear
in the trial court’s docket. Nevertheless, Appellant responded to Brunner’s
motion. See Response, 12/24/2014. The docket reflects that the trial court
scheduled argument on Brunner’s motion for February 17, 2015. Moreover,
Brunner filed a brief in response to Appellant’s opposition to the motion.
See Brief, 02/10/2015.




                                           -5-
J-A04023-16


opined that Appellant could not establish that Brunner knowingly or

recklessly made false representations that induced Appellant to accept

employment. See id. at 3-4.

      Appellant raises the following issues on appeal:

      1. [Whether] [Appellant] allege[d] sufficient facts to enable a
      reasonable jury to find that she provided her employer with
      additional consideration sufficient to rebut the presumption of
      employment at-will[;]

      2. [Whether] [Appellant] allege[d] that she and [Brunner]
      entered into a specific agreement for employment at-will[;]

      3. [Whether] [Appellant] allege[d] sufficient facts to enable a
      reasonable jury to find that [Brunner] breached the employment
      contract by failing to provide her: (1) with extensive training in
      her new position; (2) the assistance of an experienced
      supervisor; and (3) to find her a new position when the
      incumbent returned from leave[; and]

      4. [Whether] [Appellant] allege[d] sufficient facts to enable a
      reasonable jury to find that [Brunner] fraudulently induced her
      to accept employment[.]

Appellant’s Brief at 2.

      Essentially, Appellant asserts that the trial court erred when it granted

Brunner judgment on the pleadings and dismissed her complaint with

prejudice. In so doing, she renews arguments raised below. According to

Appellant, the pre-hire documents do not establish that she agreed to at-will

employment with Brunner. Regarding the application, Appellant notes that it

was completed when she applied for a different position with Brunner and

asserts that it is irrelevant to the position she eventually secured with

Brunner.    See Appellant’s Brief at 10, 14-15.     As for the confirmation,

                                     -6-
J-A04023-16


Appellant    suggests   that   language    contained   therein   negates     any

contractually binding significance of the document. See Appellant’s Brief at

10, 15-16.     Thus, according to Appellant, by their plain terms, these

documents do not impact her case. See Appellant’s Brief at 10, 16.

      Pennsylvania Rule of Civil Procedure 1034 governs motions for

judgment on the pleadings and provides that “[a]fter the relevant pleadings

are closed, but within such time as not to unreasonably delay the trial, any

party may move for judgment on the pleadings.”         Pa.R.C.P. 1034(a).    We

review a trial court’s decision to grant judgment on the pleadings in the

following manner:

      Appellate review of an order granting a motion for judgment on
      the pleadings is plenary. The appellate court will apply the same
      standard employed by the trial court. A trial court must confine
      its consideration to the pleadings and relevant documents. The
      court must accept as true all well pleaded statements of fact,
      admissions, and any documents properly attached to the
      pleadings presented by the party against whom the motion is
      filed, considering only those facts which were specifically
      admitted.

      We will affirm the grant of such a motion only when the moving
      party's right to succeed is certain and the case is so free from
      doubt that the trial would clearly be a fruitless exercise. In other
      words, a motion for judgment on the pleadings is similar to a
      demurrer. It may be entered when there are no disputed issues
      of fact and the moving party is entitled to judgment as a matter
      of law.

Wachovia Bank, N.A. v. Ferretti, 935 A.2d 565, 570 (Pa. Super. 2007)

(internal citations omitted; formatting and punctuation modified). Further, it

is well settled that if the court’s decision is correct, we may affirm on any


                                     -7-
J-A04023-16


ground. See, e.g., Liberty Mut. Ins. Co. v. Domtar Paper Co., 77 A.3d

1282, 1286 (Pa. Super. 2013).

      In Pennsylvania, employment is presumed to be at-will, unless there is

an agreement otherwise. Cashdollar v. Mercy Hosp. of Pittsburgh, 595

A.2d 70, 72 (Pa. Super. 1991). Thus, “an employment relationship … may

be terminated by either party at any time, for any reason or for no reason.”

Id.   A plaintiff may overcome the presumption if she can demonstrate

additional consideration beyond the services for which she was hired.    Id.

However, where the plaintiff has clearly acknowledged the at-will nature of

her employment, the presumption must prevail.        See, e.g., Walden v.

Saint Gobain Corp., 323 F.Supp.2d 637, 646-47 (E.D. Pa. 2004) (applying

Pennsylvania law).

      Here, Appellant pleaded additional consideration potentially sufficient

to overcome the presumption that her Brunner employment was at-will. For

example, Appellant pleaded that she left a stable job and home in Dallas,

uprooted her family and moved to Pittsburgh, thereafter purchasing a home

financed by a 30-year mortgage.       See Cashdollar, 595 A.2d at 73-74

(affirming the trial court’s denial of judgment notwithstanding the verdict

where a jury concluded that similar evidence was sufficient to overcome the

presumption of at-will employment).

      In its motion for judgment on the pleadings, Brunner presented the

two, pre-hire documents suggesting that Appellant acknowledged expressly


                                    -8-
J-A04023-16


that her new employment was at-will.           The trial court deemed these

documents dispositive, concluding as follows:

      The documents executed by the parties govern[].           Those
      documents explicitly reflect an at-will employment relationship.
      [Appellant’s] attempt to circumvent these documents must fail.

Trial Court Opinion at 3.

      We agree with the trial court’s conclusion.        However, mindful of the

appropriate standards that govern review of a motion for judgment on the

pleadings,   we   are   constrained   to   distinguish    between    the   pre-hire

documents.    In our view, the trial court could not properly consider the

application as indicative of Appellant’s at-will employment.        As pleaded by

Appellant in her response to Brunner’s new matter, the application was

completed when she applied for a different position with Brunner and was

unrelated to the position eventually secured.      See Answer to New Matter,

11/05/2014, at ¶¶ 106-08.       The trial court was obligated to view these

pleadings, as well as the document itself, against Brunner and in the light

most favorable to Appellant. See Wachovia Bank, N.A., 935 A.2d at 570.

Appellant continues to maintain that this document is unrelated to the job

she eventually secured with Brunner, and we agree.           Moreover, not only

does it relate to a different job opportunity, but also by its terms the

document remained valid for only 30 days.        See Answer and New Matter,

Exhibit A, at 2. Appellant signed the application document on April 2, 2012.

The recruiter approached Appellant about a second employment opportunity


                                      -9-
J-A04023-16


at Brunner on May 14, 2012. See Complaint at ¶ 26. Thus, the application

was no longer valid.        For these reasons, the application does not clearly

establish the at-will nature of Appellant’s employment and cannot support

Brunner’s motion for judgment on the pleadings.

         Nevertheless, the confirmation, signed by Appellant just prior to

commencing her Brunner employment, is clear and dispositive. It provides

specifically that her employment was at-will. See Answer and New Matter,

Exhibit B, at 1. By signing this document, Appellant was properly notified

and acknowledged the nature of her employment.                       In our view, this

acknowledgment defeats Appellant’s “additional consideration” claim as a

matter of law.

         In an effort to avoid this conclusion, Appellant suggests that other

language included in the confirmation negates any adverse impact on her

claim. See Appellant’s Brief at 15-16 (suggesting that the statement, “This

is   not    a     contractual   agreement     …,”   renders   her     acknowledgment

ambiguous).         We discern no ambiguity.         Appellant’s position is hyper-

technical and does nothing to undermine the clear acknowledgment that her

employment was at-will.

         The notice and acknowledgment of Appellant’s at-will status effectively

eliminates each of her claims, and we need not address in detail Appellant’s

arguments to the contrary. Appellant’s claim for breach of implied contract

relies     upon    her   theory   of   additional   consideration.      However,   the


                                          - 10 -
J-A04023-16


confirmation of at-will employment signed by Appellant precludes this claim.

See, e.g., Walden, 323 F.Supp.2d at 646-47. Appellant’s claim for breach

of express contract relies upon alleged promises that Brunner would provide

her with proper training, an experienced supervisor, and a comparable,

permanent position.        However, this claim too is defeated by Appellant’s

confirmation of employment, which in addition to stating the at-will nature of

employment, provided additional express terms, including a statement of

salary and benefits, and clear notice that “[n]o [Brunner] representative has

the authority to make any contrary agreement.”           Answer and New Matter,

Exhibit B, at 1; see also, e.g., Clay v. Advanced Computer Applications,

Inc., 559 A.2d 917, 918 (Pa. 1989) (“[A]s a general rule, there is no

common law cause of action against an employer for termination of an at-

will employment relationship.”).           Finally, notice and acknowledgment of

these terms – specifically disclaiming any terms or promises to the contrary

- precludes Appellant from stating a claim for fraud, which would require her

to establish justifiable reliance upon the aforementioned alleged promises.

See, e.g., Martin v. Hale Prods., Inc., 699 A.2d 1283, 1288 (Pa. Super.

1997).3 For these reasons, Appellant is entitled to no relief.

____________________________________________


3
  We observe that the trial court determined that Appellant’s fraud claim
must fail because she could not establish that Brunner knowingly or
recklessly made false representations to Appellant. Trial Court Opinion at 3.
This was erroneous in light of the procedural posture of this case. Appellant
pleaded that Brunner promised to provide her with proper training, an
(Footnote Continued Next Page)


                                          - 11 -
J-A04023-16


      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2016




                       _______________________
(Footnote Continued)

experienced supervisor, and a comparable, permanent position, and that
Brunner made these representations knowing they were false.          See
Complaint at ¶¶ 91-92. This error, however, does not entitle Appellant to
relief. See Liberty Mut. Ins. Co., 77 A.3d at 1286.



                                           - 12 -